United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 08-1788
                               ________________

United States of America,                *
                                         *
            Plaintiff – Appellee,        *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Eastern District of Arkansas.
Carlos Urquhart,                         *
                                         *             [UNPUBLISHED]
            Defendant – Appellant.       *

                               ________________

                               Submitted: April 21, 2008
                                   Filed: May 7, 2008
                               ________________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                      ________________

PER CURIAM.

       Carlos Urquhart appeals from the district court's1 denial of his motion for a
reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2), based on Amendment
706 to the United States Sentencing Guidelines Manual (U.S.S.G.), which reduced
certain base offense levels in U.S.S.G. § 2D1.1(c) depending on the quantity of
cocaine base (crack) involved.


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
      Appellant is ineligible for any relief under the new retroactive amendments
because his original sentence of 120 months was imposed pursuant to the mandatory
minimum provision of 21 U.S.C. § 841. See United States v. Jones, No. 08-1692 (8th
Cir. Apr. 25, 2008) (per curiam). Accordingly, we summarily affirm the district court
and deny the motion for appointment of counsel.
                        ______________________________




                                         -2-